                   UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                     FILE NO. 7:19-CR-00153-1D(3)

UNITED STATES

    vs.                            ORDER

CRYSTAL JAMES

     THIS MATTER COMING before the Court on the Defendant's

motion to seal the motion to continue sentencing, the Court

finds that good cause exists to allow the motion, and

therefore, the Defendant's motion is ALLOWED.

     SO ORDERED.

     This   ---1¾   day of October, 2020.




            JAM s C. DEVER III
            UNITED STATES DISTRICT JUDGE




    Case 7:19-cr-00153-D Document 51 Filed 10/14/20 Page 1 of 1
